Citation Nr: 1134208	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 to February 1961 and from October 1961 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before the Board in July 2008.  The Board remanded the Veteran's claim for additional development in October 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right knee disability is not shown to be related to the Veteran's first period of active duty service.

2.  A right knee disability clearly and unmistakably existed prior to the Veteran's second period of active duty service and was not aggravated by service.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2006, February 2010, and August 2010; a rating decision in April 2006; and a statement of the case in June 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The Veteran's service medical records do not show any complaints, findings, or treatment for a right knee injury during his first period of active duty service.  The Veteran's October 1958 entrance examination and December 1960 separation examination show normal clinical evaluations of the Veteran's lower extremities.  The Veteran denied swollen or painful joints on a report of medical history form prepared in conjunction with his December 1960 separation examination.

It does not appear that the entrance examination for the Veteran's second period of service is associated with the claims file.  In October 1961, the Veteran reported that he suffered a torn ligament of the right knee in September 1961 at his civilian job.  He reported that his knee was locking and he was in a lot of pain.  The examiner noted that the Veteran had been on light duty for nine days.  An October 1961 x-ray of the right knee was reported to be negative.  In November 1961, the Veteran was noted to have suffered a torn medial meniscus of the right knee in September 1961, prior to service.  The Veteran was noted to have been activated in October 1961 and given a profile.  The Veteran reported almost constant pain in the right knee that had improved somewhat on physiotherapy.  He was diagnosed with internal derangement of the right knee and a bucket handle tear of the right medial meniscus.  The examiner noted that the condition existed prior to service and was markedly symptomatic and the Veteran was found to be not qualified for active service.  

A December 1961 memorandum associated with the Veteran's service personnel records indicate that the Veteran was medically disqualified from service by reason of internal derangement of the right knee.  

At a July 2008 hearing before the Board, the Veteran testified that he initially injured his right knee during basic training in 1959.   He indicated that he went to sick call but was only advised to rest for four or five days.  The Veteran testified that he injured his knee a second time in September 1961 at his civilian job and was called for active duty service shortly thereafter.  The Veteran indicated that he believed his right knee injury was permanently worsened as a result of his second period of service because he was awaiting surgery on his knee when he was activated for service and then surgery on his knee was delayed and had to travel on a bus for twelve hours to get go to Fort Hood, Texas.  He reported that while he was on active duty during his second period of service the service did not treat his knee disability and he was medically discharged.  The Veteran testified that he currently received medical treatment for his knee at a private physician and he stated that he did not receive treatment for his knee at VA.  He indicated that he had his knee scoped after his second period of service and his spouse testified that the Veteran had arthritis in his knee.

VA outpatient treatment reports dated from August 2006 to March 2010 do not show treatment for a right knee disability.

At a July 2010 VA examination, the Veteran reported that he twisted his knee playing football in 1959 during active duty service.  The Veteran indicated that he stayed off his feet for a week and his condition improved.  He indicated that he incurred an injury to his knee in September 1961 prior to re-entering service in October 1961.  He reported that he was thereafter medically discharged and received treatment for his knee at VA.  Following a physical examination, review of x-rays, and review of the claims file, the examiner diagnosed the Veteran with severe degenerative arthritis of the right knee.  The examiner opined that it was less likely as not that the Veteran's current right knee disability was causally or etiologically related to the 1959 right knee injury in service.   The examiner's rationale was that degenerative arthritis is a process with aging and less likely than not post-traumatic in nature due to a remote injury.  The examiner also opined that it was less likely as not that the Veteran's September 1961 right knee injury from his second period of service was aggravated beyond the natural progression of the injury during active service from October 1961 to January 1962.  The examiner reported that the Veteran's service medical records indicated that the Veteran's right knee disability was noted to have been related to an injury prior to service.  

In November 2010, an addendum opinion was obtained from the July 2010 VA examiner.  The examiner reviewed the claims file and the Veteran's pertinent medical history and provided a summary of the relevant treatment for the Veteran's right knee.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee and opined that it was less likely than not that the Veteran's current right knee disability was causally or could be related to the 1959 right knee injury the Veteran reportedly incurred during basic training or any other aspect of service.  The examiner noted that there was no objective evidence of any residual of a right knee injury in 1959 and the 1960 records include no complaints about a right knee injury and it was less likely as not that the current disability was related to the 1959 injury.  With regard to the Veteran's second period of service, the examiner stated that there was no objective evidence that the Veteran's pre-existing knee condition was aggravated during service.  The examiner noted that the Veteran was on light duty and continued to have pain symptoms but there was no objective evidence of a worsening of the knee condition.  The examiner opined that it was less likely as not that the Veteran's right knee disability was aggravated beyond the natural progression during his second period of active service.  

Under applicable law, service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2010).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

As the Veteran has two distinct periods of active duty, the issue on appeal encompasses the issues of whether the claimed right knee disability was incurred in or aggravated during either of those periods.  

In the present case, the Board finds, that the condition here at issue was not noted at the time of the Veteran's examination, acceptance, and enrollment into his first period of service beginning in April 1959 or his second period of service beginning in October 1961.  

With respect to the first period of service, the Board notes that there is no record of complaints or treatment for a right knee disability during service and the Veteran's October 1960 separation examination found a normal clinical evaluation of the Veteran's lower extremities.  The Veteran denied swollen or painful joints on a report of medical history form prepared in conjunction with his December 1960 separation examination.  The only medical opinions of record, those of the July 2010 VA examiner, indicate that the Veteran's right knee disability was less likely than not causally or etiologically related to the 1959 injury.  The examiner thoroughly reviewed the Veteran's claims file and pertinent medical history and provided a complete rationale for the opinion.  There is no contrary competent evidence of record.  Consequently, the Board finds that service connection is not warranted for a right knee disability related to the Veteran's initial period of service or to any injury during that period of service.  

With respect to the Veteran's second period of service, there is clear and unmistakable evidence that the disability of the Veteran's right knee existed prior to service and was not aggravated during service.  While the Veteran's entrance examination was not associated with the claims file, when examined in October 1961 the Veteran was noted to have a suffered a torn ligament of the right knee in September 1961 at his civilian job.  Consequently, the Board finds there is clear and unmistakable evidence that the disability of the right knee pre-existed service.

The Board can conclude that the presumption of aggravation has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  On this question, the Board finds that the evidence shows that the Veteran's condition did not undergo chronic or permanent increase in severity during service beyond the natural progress of the condition.  The Veteran's service medical records note that he suffered a torn medial meniscus of the right knee in September 1961, prior to service, and was activated in October 1961 and given a profile.  A November 1961 examination shows that the Veteran reported almost constant pain in the right knee that had improved somewhat on physiotherapy.  He was diagnosed with internal derangement of the right knee and a bucket handle tear of the right medial meniscus.  The examiner noted that the condition existed prior to service and was markedly symptomatic and the Veteran was found to be not qualified for active service.  The only medical opinions of record, those of the July 2010 VA examiner, indicate that the Veteran's right knee disability was not aggravated beyond the natural progression of the disorder during his service.  The examiner reviewed the claims file and pertinent medical history and provided a complete rationale for the November 2010 opinion.  There is no competent medical evidence of record to the contrary.  Consequently, the Board finds that the record clearly and unmistakably shows that disability of the right knee did not undergo any increase in severity beyond the natural progress of the disorder during the second period of service.  Therefore, the Board finds that the right knee disability was not aggravated by service.  

The Board has considered the Veteran's testimony in which it was alleged that the Veteran sustained an injury to his knee in service in 1959 and suffered a permanent worsening of his right knee disability during his second period of service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report that he injured his knee during his initial period of service, the Veteran is not competent to relate his current disability to the initial injury or to any permanent worsening during his second period of service.  The Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of his claimed right knee disability.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


